      Case 3:19-cv-01218-H-LL Document 83 Filed 04/12/21 PageID.2581 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
                             UNITED STATES DISTRICT COURT
 8
                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10
     UNDERWATER KINETICS LLP, a                           Case No.: 3:19-cv-01218-H-LL
11   California Limited Liability Partnership;
     ALAN K. UKE, an individual,                          ORDER GRANTING JOINT
12
                                        Plaintiffs,       MOTION TO DISMISS WITH
13                                                        PREJUDICE AND DIRECTING THE
     v.                                                   CLERK TO CLOSE THE CASE
14
     THE HANOVER AMERICAN
15   INSURANCE COMPANY, a New                             [Doc. No. 82.]
16   Hampshire Corporation; and DOES 1
     through 20,
17
                                      Defendants.
18
           On April 7, 2021, Plaintiffs Underwater Kinetics LLP and Alan K. Uke and
19
     Defendant The Hanover American Insurance Company filed a joint motion to dismiss the
20
     action in its entirety with prejudice pursuant to Federal Rule of Civil Procedure 41. (Doc.
21
     No. 82.) For good cause shown, the Court grants the joint motion to dismiss. The Court
22
     dismisses the action in its entirety with prejudice. Each party shall bear their own respective
23
     costs of suit. The Clerk is directed to close the case.
24
           IT IS SO ORDERED.
25
     DATED: April 12, 2021
26
27                                                    MARILYN L. HUFF, District Judge
                                                      UNITED STATES DISTRICT COURT
28

                                                      1
                                                                                   3:19-cv-01218-H-LL
